
	
		III
		110th CONGRESS
		1st Session
		S. RES. 187
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Voinovich (for
			 himself, Mr. Biden,
			 Mr. Lieberman, Mr. Smith, and Ms.
			 Mikulski) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Condemning violence in Estonia and attacks
		  on Estonia's embassies in 2007, and expressing solidarity with the Government
		  and the people of Estonia.
	
	
		Whereas, on April 27, 2007, the Bronze Soldier Soviet
			 monument in central Tallinn was moved to a prominent location in the Garrison
			 Military Cemetery as a result of a decision by the Government of
			 Estonia;
		Whereas the Government of Estonia communicated its reasons
			 for this decision to the Government of the Russian Federation and offered to
			 work with Russian officials during the process, which the Russian officials
			 declined to do;
		Whereas, on April 27, 2007, a crowd of more than 1,000
			 demonstrators gathered at the site of the memorial and riots broke out across
			 Tallinn;
		Whereas more than 153 people were injured as a result of
			 the riots, and one died as a result of stabbing by another rioter;
		Whereas several stores in Tallinn and surrounding villages
			 were looted as a result of the riots, and a statue of an Estonian general was
			 set on fire;
		Whereas, since April 27, 2007, the Government of Estonia
			 has reported several cyber-attacks on its official lines of communication,
			 including those of the Office of the President;
		Whereas, on April 28, 2007, and in days following, the
			 Embassy of Estonia in Moscow was surrounded by angry protesters who demanded
			 the resignation of the Government of Estonia, tore down the flag of Estonia
			 from the Embassy building, and subjected Embassy officials inside the building
			 to violence and vandalism;
		Whereas, on April 30, 2007, a delegation of the State Duma
			 of the Russian Federation visited Estonia and issued an official statement at
			 the Embassy of the Russian Federation in Estonia that the government of
			 Estonia must step down;
		Whereas, on May 2, 2007, the Ambassador of Estonia to the
			 Russian Federation was physically attacked by protesters and members of youth
			 groups during an official press conference;
		Whereas, on May 2, 2007, the Swedish Ambassador to the
			 Russian Federation was attacked as he left the Embassy of Estonia in Moscow,
			 and his car was damaged by a crowd, resulting in a formal protest to the
			 Russian Federation by the Swedish Foreign Ministry;
		Whereas the Government of Estonia has reported other
			 coordinated attacks against Estonian embassies in Helsinki, Oslo, Copenhagen,
			 Stockholm, Riga, Prague, Kiev, and Minsk, and the Estonian Consulate in St.
			 Petersburg;
		Whereas, on May 2, 2007, Prime Minister of Estonia Andrus
			 Ansip stated that a sovereign state is under a heavy attack and
			 that the events constitute a well-coordinated and flagrant intervention
			 with the internal affairs of Estonia;
		Whereas, on May 2, 2007, the public prosecutor's office of
			 Estonia initiated an investigation into the cyber-attacks against Internet
			 servers in Estonia and requested cooperation from the Russian Federation to
			 identify the source of the attacks;
		Whereas, on May 2, 2007, the European Commission expressed
			 its solidarity with Estonia and urged Russia to respect its obligations to the
			 Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961, and
			 end the blockade of the Embassy of Estonia in Moscow; and
		Whereas the Embassy of Estonia in Russia has been closed
			 since April 27, 2007, and Estonia has suspended consular services to Moscow
			 because conditions remain unsafe for Embassy officials: Now, therefore, be
			 it
		
	
		That—
			(a)it is the sense of the Senate that the
			 Soviet Union’s brutal, decades-long occupation of Estonia was illegal,
			 illegitimate, and a patent violation of Estonia’s sovereignty and right to
			 self-determination; and
			(b)the
			 Senate—
				(1)expresses its
			 strong support for Estonia as a sovereign state and a member of the North
			 Atlantic Treaty Organization (NATO) and the Organization of Security and
			 Cooperation in Europe (OSCE) as it deals with matters internal to its
			 country;
				(2)condemns recent
			 acts of violence, vandalism, and looting that have taken place in
			 Estonia;
				(3)condemns the
			 attacks and threats against Estonia’s embassies and officials in Russia and
			 other countries;
				(4)urges all
			 activists involved to express their views peacefully and reject
			 violence;
				(5)honors the
			 sacrifice of all those, including soldiers of the Red Army, that gave their
			 lives in the fight to defeat Nazism;
				(6)condemns any and
			 all efforts to callously exploit the memory of the victims of the Second World
			 War for political gain;
				(7)supports the
			 efforts of the Government of Estonia to initiate a dialogue with appropriate
			 levels of the Government of the Russian Federation to resolve the crisis
			 peacefully and to sustain cooperation between their two sovereign, independent
			 states; and
				(8)urges the
			 governments of all countries—
					(A)to condemn the
			 violence that has occurred in Estonia, Moscow, and elsewhere in 2007 and to
			 urge all parties to express their views peacefully;
					(B)to assist the
			 Government of Estonia in its investigation into the source of cyber-attacks;
			 and
					(C)to fulfill their
			 obligations under the Vienna Convention on Diplomatic Relations, done at Vienna
			 April 18, 1961.
					
